DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 October 2019 and 8 October 2021 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 11, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For claims 17 and 18, claim 12 defines the first and second information in a similar manner as claim 1.   However, it is recited in claim 17 that first information is updated when charging is abnormally terminated; claim 18 defines normal completion updates the second information. Despite the similar language and context, this is opposite from what claims 9 and 10 define.  In Claims 17 and 18, the above assumption is consistent with the language of these claims.  
Examiner is unclear which set of claims are defining the true intent of the applicant.  Clarification and/or correction is required.   
For claim 11, a charge “payment” is defined.  It is not certain if this is a translation error or intentional use of the word to capture the occurrence of monetary payment for a charging current.  The specification does include the term, but merely recites it as it is used in the claim.  No additional detail or context to aid in determining the boundaries of the word is obtained from the specification.  Without additional components that would aid in this determination, it is assumed that is a typographical error.  Correction is required.  
To expedite prosecution, this term will be not be given substantial patentable weight.  
Claims 12-18 are rejected based on their dependency to claim 11.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi, et al. (U.S. Patent Publication No. 2012/0256588) in view of Jeong, et al. (U.S. Patent Publication No. 2016/0036254). 
For claim 1, Hayashi discloses a  system for controlling charging of a battery of a vehicle, the system comprising: an on-board charger (OBC) mounted in the vehicle (see Fig. 1, #12 and related text), setting a required charging current based on available charging current information received from a power supply unit supplying power for charging the battery (see paras. 0037-0038, 0079), transmitting the required charging current to the power supply unit (see paras. 0057-0058, 0029), and converting the power supplied from the power supply unit to charge the battery (see paras. 0028-0029).   Hayashi does not explicitly disclose the remaining limitations.  
A teaching from Jeong discloses a controller determining whether charging of the battery is completed (see para. 0082, use of the word “before” implies that they system has the ability to determine charging completion), and when it is determined that charging of the battery is abnormally terminated in a state where charging is not completed (see para. 0058, abnormal charging may result in “blocked”/stopped/not completed charging; para. 0077, abnormal stop), changing the required charging current to charge the battery based on first information for charging current supplied from the power supply unit upon abnormal termination of charging and second information for charging current supplied from the power supply unit upon normal completion of charging (see para. 0079, changing the charging; paras. 0101-0102, differentiating between normal and abnormal charging and respective changing).  It would have been obvious to one of ordinary skill in the art to modify Hayashi to include the teachings of Jeong based on the motivation to improve a charging control method that includes establishing a communication channel with a charging device connected to the electronic device, detecting an abnormal charging operation of the charging device, and initializing the charging device or 
With reference to claim 2, Jeong further discloses a storage unit storing the first information and the second information (see paras. 0101-0102, data stored in charging module). 
Regarding claim 3, Jeong further teaches wherein the controller determines that charging of the battery is abnormally terminated when charging is terminated before a charging current output from the power supply unit reaches the required charging current requested by the OBC, or when charging is terminated without a user's request for terminating charging (see para. 0058, termination occurs without implied user permission), or when charging is terminated before a predetermined target value set at a time of charge start is reached.  
Referring to claim 4, it is interpreted as not invoked due to the limitation being dependent from a non-invoked optional limitation.  
With reference to claims 5-7, Hayashi does not explicitly disclose the claimed limitations.  However, it is well known in the art that a high charging current that exceeds the battery specifications is a significant safety risk.  Further, setting a charging threshold at or near this battery specification is also well known.  Jeong touches on this issue by discussing a reduction in current values to continue charging in light of abnormal occurrences (see paras. 0101-0102).   Accordingly, reducing the charging current to be below the allowed current would have been obvious to one of ordinary skill in the art at the time of the invention so as to avoid undue stress of the energy storage device.  
With regards to claim 8, Hayashi further discloses wherein the controller compares expected charging power to be supplied from the power supply unit with expected power consumption to be consumed during charge time of the battery (see abstract), and when the expected charging power is less than the expected power consumption, the controller terminates charging of the battery (see abstract). 

Referring to claim 10, Jeong further teaches wherein when charging of the battery is normally completed, the controller updates the first information in the storage unit (see para. 0079, updates resigsters).
Claims 11 and 12 are rejected based on the citations and reasoning provided above for claim 1. 
Claim 13 is rejected based on the citations and reasoning provided above for claim 2.
Claims 14 and 15 are rejected based on the citations and reasoning provided above for claims 5-7.
Claim 16 is rejected based on the citations and reasoning provided above for claim 8.
Claim 17 is rejected based on the citations and reasoning provided above for claim 9.
Claim 18 is rejected based on the citations and reasoning provided above for claim 10.

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663